Jasen, J.
(dissenting). Considering the unanimous determination by the Commission on Judicial Conduct of Judge Steinberg’s serious and substantial breach of the applicable Judicial Canons and Rules — for example, that Judge Stein-berg conducted private business in his chambers and enlisted the participation of his law secretary in private business matters which respondent knew would inure to his own *1016financial benefit — public confidence in the courts requires that Judge Steinberg be suspended from office pending review of the determination by this court. Suspension from exercising the powers of his office does not constitute prejudgment of this court’s review of the commission’s determination of guilt but, rather, is dictated by overriding considerations of demanding public interest that the judiciary shall be beyond even the appearance of impropriety.
Chief Judge Cooke and Judges Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in Per Curiam opinion; Judge Jasen dissents and votes to suspend in an opinion.
On the court’s own motion, pursuant to article VI (§ 22, subd e) of the New York State Constitution and section 44 (subd 8, par [a]) of the Judiciary Law, it is determined that, pending final resolution of a determination of the State Commission on Judicial Conduct that he should be removed, Honorable Jerome L. Steinberg not be suspended from the exercise of the powers of his office of Judge of the Civil Court of the City of New York. Proceeding to review, if commenced in accordance with article VI (§ 22, subd a) of the New York State Constitution and subdivision 7 of section 44 of the Judiciary Law set down for argument on June 2, 1980; petitioner’s papers to be served and filed on or before May 16, 1980 and respondent’s on or before May 27, 1980.